SNYDER, Senior Judge
(dissenting):
This case reminds me of the adage: “Don’t bother me with the facts, my mind’s made up!” My premise is simple: even assuming arguendo the correctness of the substantive legal conclusion found by the majority,10 applying it to the instant case is forcing a square peg into a round hole. Is matter inconsistent with.a guilty plea found within the record of the proceedings between arraignment and the resting of both parties’ cases, or is it found by postulating theories *514on matters we inject into the record? I believe the answer is the former. See United States v. Felix, 36 M.J. 903 (A.F.C.M.R. 1993) (en banc), pet. granted, 38 M.J. 441 (C.M.A.1993).
My reading of the record does not reveal the inconsistency on which the majority rests its conclusion. The best evidence of this is the providence inquiry. The salient portions thereof on the sodomy offense reflects:
Acc: After that, myself, I took most of the — well, I drank most of the things that we had to drink. Uh, I in turn passed out in Robby Gilmore’s car, in the back seat. When I awoke, there was Ms [R], [R], in the back seat with me rubbing on me. I could hear- — -when I woke up, I heard her. She was speaking to me saying — saying that I was pretty and rubbing on my genitals. In turn, we left there — her and her friend got in the car. She had been speaking with one of the other passengers. She in turn got in to the case. We left and went back to Sergeant Johnson’s apartment. We then went upstairs, went in to a room. We talked. She got undressed, she undressed me—
jjj :{c % 4* ^
Acc: Uh, after she undressed, she undressed me. We laid on the bed. That’s when I, well — she laid on the bed. I fell on her, we kissed. I moved myself towards her vagina, performed oral sex and, at the same time, inserted my finger. After that — .
MJ: [0]kay, we’ll come back to that part of it....
MJ: Tell me this, as we sit here in court today, are you satisfied in your own mind that she was a female under 16? I’m not talking about what you thought at the time. I’m talking about today — are you satisfied she was, in fact, under 16?
Acc: No, sir.
MJ: You’re not? Do you think she may have been over 16 or 16?
Acc: Yes, sir.
MJ: Well, again, an element of this offense [sodomy] is that she be a female under 16 at the time this happened. You’re telling me that you are not sure of that?
Acc: Okay. Are you sayin’ right when it took place?
MJ: I’m not talking about when it took place — .
Acc: You’re sayin’ now — .
MJ: [F]or right now. It doesn’t matter what you thought when it took place. Acc: [0]h, okay. .
MJ: [L]et’s put that aside. I’m saying as we sit here in court today, are you satisfied in your own mind that she was under 16? Acc: Yes, sir.
MJ: Tell me how you know that?
íj: ^ % sfc
Acc: Okay. There was a report written from the OSI that related that and my counsel also spoke to her and had speech from her that told him that.
After the above dialogue on the charge of sodomy, the military judge then turned appellant’s attention to the charge of indecent acts with a child less than 16 years of age. The dialogue reflects:
Acc: After the — after the oral sex part of it, then I proceeded to insert my finger in her vagina. After that, uh, well, at the time — I can’t really remember after that but that was it. There was no other — that was it. I got up and — .
‡ ‡ ‡ ‡ ‡ ‡
MJ: I understand that you had been doing some drinking before this?
Acc: Yes, sir.
MJ: Do you think you were intoxicated? Ace: Yes, sir, I was.
MJ: Even though you were intoxicated, is it correct to assume that you knew what you were doing?
Acc: (no response).
MJ: I’m not talking about the long-term of regrets and things like that. I’m saying were you aware of the acts you were engaging in at the time you were engaging in them — that’s what I mean by did you know what you were doing?
Acc: Yes, sir.
*515MJ: You did?
Acc: Yes, sir.
‡ ‡
MJ: Just tell me why, in your own mind, you think your conduct here was either service discrediting or prejudicial to good order and discipline in the military — what do you think about that?
Acc: My thoughts personally is the fact, once again that based on the things that we know of the girl, of [R’s] age and of my marital status, that I feel that in the Air Force eyes would — you know — deem this — you know — would be indecent.
MJ: No, I’m talk — we got past that part of it. I’m saying why do you think your conduct was either prejudicial to good order and discipline in the military or service discrediting — why do you think that?
Acc: Uh, service discrediting — once again, the fact of the age and my marital status. (Emphasis added).
Our precedents are clear. There must be a substantial basis for finding a conflict with appellant’s guilty plea. United States v. Prater, 32 M.J. 433 (C.M.A.1991); United States v. Clark, 28 M.J. 401 (C.M.A.1989); United States v. Logan, 47 C.M.R. 1 (C.M.A. 1973). Is there a substantial basis in this ease? I believe not. Even after making allowance for the fact the military judge told appellant to limit his response to the facts as they existed at trial, appellant’s statement regarding his knowledge of R’s age does not reflect a reliance by him on a mistaken belief she was over 16.
When our review is confined to the record, there is no substantial basis for the defense of honest and reasonable mistake of fact. Even with our Article 66(c), UCMJ, 10 U.S.C. § 866(c), fact finding power, referral to matters outside the record of trial, as reflected in note 3, supra, to substantiate an inconsistency is improper. The Article 32 Investigation is not part of the record of trial. United States v. Bethea, 46 C.M.R. 223 (C.M.A.1973); see United States v. Penn, 39 C.M.R. 194 (C.M.A.1969).
Appellant’s main explanation during his inquiry was his intoxication. He basically awoke from an alcohol-induced sleep in the back seat of a ear to find his genitals being massaged by a female he did not even know. His statements reveal no indication that he relied on R’s appearance, or other factors, to form and act on a mistaken belief she was at least 16 years of age. The stipulation of fact states only that R was not a virgin, and she and appellant talked approximately 10 minutes before they undressed. Appellant, no doubt due to his imbibing, did not remember R telling him she was 16, if she in fact did so.11 Appellant’s responses, in their entirety, lead me to conclude he never considered R’s age. His responses indicate that, in addition to alcohol, his being in the presence of an all too willing female led him to follow his instincts. Although R’s demeanor may well have contributed to his not considering her age, that is not the same as his affirmatively relying on such factors. Logan, 47 C.M.R. at 3 (responses raised possibility of duress as defense, but Court concluded Logan did not commit offense because of the threat but to make money).
The majority is also in error in its conclusion that the facts as putatively believed by appellant would constitute a defense. This conclusion is grounded on the majority’s analysis of appellant’s potential culpability for an indecent act with another. Converting R to a female at least 16 years of age and appellant’s act into sexual foreplay does not result in an absence of criminality. The other surrounding factors must also negate criminality. See United States v. Stocks, 35 M.J. 366 (C.M.A.1992).
If the facts were as the majority postures them, appellant would be in the position of a married military member engaging in a sexual act with a 16 year old female waif not his wife. Regardless of the morals or physical endowments of the female, one does not stretch Article 134 in concluding such conduct is service discrediting. Appellant himself correctly referenced his marital status in *516concluding his conduct was service discrediting. Regardless of appellant’s belief regarding R’s age, his actions were service discrediting, and the spectre of an affirmative defense regarding her age is rendered illusory.
Accordingly, I dissent.

. I am — at best — dubious of the correctness of the majority's legal conclusion. I prefer somewhat more of a foundation than dicta in an inapposite case, see United States v. Sadler, 29 M.J. 370 (C.M.A.1990), and an "emerging trend,” as exhibited in a proposed amendment to Article 120, UCMJ, 10 U.S.C. § 920 (1988), towards recognizing a defense of reasonable mistake of age in sex offenses involving minors.


. The stipulation of R's expected testimony does not disclose whether this was in response to an inquiry by appellant.